SCOTT, J.
For the reasons stated in People ex rel. M. Wineburgh Advertising Company v. Edward S. Murphy, as Superintendent of Buildings (decided herewith) 113 N. Y. Supp. 855, the order appealed from must be reversed, and the motion for a peremptory mandamus granted. Settle order on notice.
PATTERSON, P. J., and INGRAHAM, J., concur. LAUGHLIN, J., concurs, for the reasons stated in his dissenting opinion in City of New York v. Wineburgh Advertising Co., 124 App. Div. 641, 109 N. Y. Supp. 335. CLARKE, J., dissents.